UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4643


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME SAUNDERS, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:08-cr-00049-1)


Submitted:   October 14, 2011             Decided:     October 20, 2011


Before WILKINSON and     DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Jonathan D. Byrne, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for
Appellant.    R. Booth Goodwin II, United States Attorney,
William B. King II, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jerome Saunders II appeals the district court’s order

revoking          his    supervised           release          and     sentencing             him    to    the

statutory          maximum       of    twenty-four                months’        imprisonment.              On

appeal,         Saunders        argues        that          the    district        court        imposed      a

plainly unreasonable sentence.                          Finding no error, we affirm.

                 In     examining         a    sentence           imposed        upon     revocation         of

supervised            release,        this         court       “takes        a    more        ‘deferential

appellate posture concerning issues of fact and the exercise of

discretion’             than      reasonableness                   review          for        [G]uidelines

sentences.”             United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433, 439

(4th       Cir.       2006)).         A       sentence            imposed        upon    revocation         of

supervised         release       should            be       affirmed    if        it     is    within      the

statutory maximum and not plainly unreasonable. *                                             Crudup, 461

F.3d       at   437.       In    reviewing              a    revocation          sentence,          we    first

consider “whether the sentence is unreasonable,” following the

same       general      principles            we    apply         to   our       review       of    original

sentences.            Id. at 438.              Only if we find that a sentence is




       *
       To the extent Saunders asks this court to revisit the
standard of review established in Crudup, we decline to do so.
See United States v. Bullard, 645 F.3d 237, 246 (4th Cir. 2011)
(stating that one panel of this court cannot overrule precedent
set by another panel).



                                                        2
either    procedurally           or     substantively         unreasonable       will     we

determine whether the sentence is “plainly” so.                         Id. at 439.

             A sentence is procedurally reasonable if the district

court has considered both the applicable 18 U.S.C. § 3553(a)

(2006) factors and the policy statements set forth in Chapter 7

of the U.S. Sentencing Guidelines Manual (USSG) (2010).                           Crudup,

461   F.3d   at     439.        The    district       court   also      must   provide    an

explanation of its chosen sentence, although this explanation

“need not be as detailed or specific” as is required for an

original sentence.          United States v. Thompson, 595 F.3d 544, 547

(4th Cir. 2010).           A sentence is substantively reasonable if the

district court states a proper basis for concluding that the

defendant should receive the sentence imposed.                          Crudup, 461 F.3d

at 440.      “[T]he court ultimately has broad discretion to revoke

its previous sentence and impose a term of imprisonment up to

the statutory maximum.”                Id. at 439 (internal quotation marks

omitted).

             With       these     standards          in   mind,    we      conclude     that

Saunders’     sentence      was       neither       procedurally     nor    substantively

unreasonable.        The district court explicitly stated that it had

considered        the    required          statutory      factors       and    Guidelines

provisions     and      provided       a   clear      rationale      for    imposing     the

maximum statutory sentence.                 Given the court’s broad discretion

to revoke supervised release and impose a term of imprisonment

                                                3
up to the statutory maximum, Saunders’ sentence is reasonable.

Therefore, we conclude that Saunders’ sentence is not plainly

unreasonable.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4